Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated December 16, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claim 46 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 45 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

III.	Claim 45 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
	The rejection of claim 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 42-43, 45-47, 49 and 51 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031).	Regarding claim 42, JP ‘226 teaches a method of preparing a palladium-gold alloy layer on a vanadium or vanadium alloy gas separation membrane, comprising: 
• providing a nonporous vanadium or vanadium alloy gas separation membrane having a coating surface (= in such a hydrogen permeable membrane, the metal layer may contain an element selected from vanadium (V), niobium (Nb), and tantalum (Ta)) [ƿ [0008], lines 77-78]; and 
• electrodepositing said coating surface (= the catalyst layer 224 is provided on the entire surface in contact with the reformed gas) [ƿ [0048], lines 578-580] with an electroplating solution (= implicit in electroplating) [ƿ [0040], lines 460-463], 
wherein said electrodepositing is conducted for a period of time sufficient to simultaneously deposit both palladium and gold as a layer (= is formed to have a thickness of, for example, 0.1 to 1 μm) [ƿ [0040], lines 464-465] of palladium-gold alloy on the coating 

surface (= the catalyst layer 24 includes one or more metals including palladium (Pd) and gold (Au)) [ƿ [0036], lines 417-421] from the electroplating solution, 
thereby producing a nonporous vanadium or vanadium alloy gas separation membrane (= in such a hydrogen permeable membrane, the metal layer may contain an element selected from vanadium (V), niobium (Nb), and tantalum (Ta)) [ƿ [0008], lines 77-78] coated with said palladium-gold alloy layer (= the catalyst layer 24 includes one or more metals including palladium (Pd) and gold (Au)) [ƿ [0036], lines 417-421].
The method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose the following:
a.	Wherein the electrodepositing solution is an aqueous electroplating solution comprising a soluble palladium compound and a soluble gold complex.
JP ’226 teaches electroplating (ƿ [0040], lines 460-463) a palladium-gold alloy catalyst layer (ƿ [0036], lines 417-421).
	Moon teaches electroplating (= applying a current of 0.5 to 1.5 ASD across the substrate and the anode in the plating composition) [col. 2, lines 1-8] a palladium-gold alloy (= the novel palladium alloy plating composition comprises two metallic components: i.e., palladium and gold as the main effective ingredients) [col. 2, lines 12-14] on a substrate (col. 1, lines 57-59).
	Moon teaches using an aqueous (= water) [col. 4, line 13] electroplating solution comprising a soluble palladium compound (= as a source of palladium, various palladium compounds, preferably in the form of a salt, may be employed) [col. 2, lines 23-26] and a soluble gold complex (= as a source of gold, various gold compounds, for example, potassium gold(I) 

cyanide, potassium gold(III) cyanide, gold chloride hydrate and gold(III) oxide hydrate, may be employed) [col. 2, lines 37-42].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodepositing solution described by JP ‘226 with wherein the electrodepositing solution is an aqueous electroplating solution comprising a soluble palladium compound and a soluble gold complex because a palladium alloy plating composition comprising a palladium compound and a gold compound electrodeposits a palladium-gold alloy.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein the ratio of gold to palladium in the solution is from 5 to 40%.
	Moon teaches that:
	The novel palladium alloy plating composition comprises two metallic components: i.e., palladium and gold as the main effective ingredients, and optionally an additional alloying metal selected from the group consisting of nickel, cobalt, copper, tin, selenium, tungsten, molybdenum and titanium. In accordance with the present invention, it has been unexpectedly found that using a selected range of the ratio of the palladium and gold, and a suitable complexing agent and a conductive salt remarkably enhances the stability of the plating composition as well as the solderability and flexibility of a plated substrate (col. 2, lines 12-22).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the ratio of gold to palladium in the solution described by the JP ‘226 combination with wherein the ratio of gold to palladium in the solution is from 5 to 40% because considering that Moon is silent as to the specific ratio of gold to palladium in the solution, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of gold to palladium in the solution through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	For example, Moon teaches that plating with 1L of the resulting plating composition at a current of 1.0 ASD gives a glossy light grey plating of 70% palladium and 30% gold (cols. 4-5, Example 1). 
There is a ratio of gold to palladium in the plating composition. 
It is deemed that one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the ratio of gold to palladium in the plating composition  by routine experimentation that would have achieved the % palladium and % gold in the plating (MPEP § 2141.03). 

It has been held that changes in temperature, concentration or both, is not a patentable 
modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was 
within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
c.	Wherein the aqueous electroplating solution is free from complexing and coordinating agents selected from the group consisting of 4-oxopentanoic acid and benzaldehyde tristyrilphenate.
Moon teaches that:
The complexing agent may be selected to form a stable complex of the metals to be alloyed, to thereby provide a stable plating composition. The complexing agent may be an aliphatic, aromatic or amine compound and employed in an amount of 0.5 to 20 g/l, preferably 1 to 10 g/l in the composition. Specific examples of the complexing agent may include 4-oxopentanoic acid(9Cl), diammonium ethylenediaminetetraacetate, N-3-hydroxybutylidene-p-sulfanilic acid, N,N,N',N'-tetrakis(2-pyridylmethyl)ethylene-diamine and benzaldehyde tristyrilphenate (col. 3, lines 19-28).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aqueous electroplating solution described by the JP ‘226 combination with wherein the aqueous electroplating solution is free 

from complexing and coordinating agents selected from the group consisting of 4-oxopentanoic acid and benzaldehyde tristyrilphenate because Moon teaches that 4-oxopentanoic acid and benzaldehyde tristyrilphenate are exemplary alternatives. Thus, the selection of diammonium ethylenediaminetetraacetate as the complexing agent, for example, would be wherein the aqueous electroplating solution is free from complexing and coordinating agents selected from the group consisting of 4-oxopentanoic acid and benzaldehyde tristyrilphenate.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
d.	Wherein the surface roughness of said layer of palladium-gold alloy deposited on said coating surface is manipulated through at least one of: temperature of the aqueous electroplating solution, current density, or agitation of the aqueous electroplating solution, to create an outer surface of said layer of palladium-gold alloy having a lightness of less than 50 measured using a Konica Minolta CR-400 Chroma Meter or a HunterLab MiniScan EZ.
JP ’226 teaches electroplating (ƿ [0040], lines 460-463) a palladium-gold alloy catalyst layer (ƿ [0036], lines 417-421).
	Moon teaches electroplating (= applying a current of 0.5 to 1.5 ASD across the substrate and the anode in the plating composition) [col. 2, lines 1-8] a palladium-gold alloy (= the novel palladium alloy plating composition comprises two metallic components: i.e., palladium and gold as the main effective ingredients) [col. 2, lines 12-14] on a substrate (col. 1, lines 57-59).

A substrate to be plated and an anode are immersed in the plating composition thus obtained, and then a current of 0.5 to 1.5 ASD (Ampere per Square Decimeter), more preferably 0.7 to 1.0 ASD, is applied across the substrate and the anode, while maintaining the temperature of the composition at 30o to 40o C., more preferably at 30o C., and preferably stirring the plating composition (col. 4, lines 20-26).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface roughness of said layer of palladium-gold alloy deposited on said coating surface described by JP ‘266 with wherein the surface roughness of said layer of palladium-gold alloy deposited on said coating surface is manipulated through at least one of: temperature of the aqueous electroplating solution, current density, or agitation of the aqueous electroplating solution, to create an outer surface of said layer of palladium-gold alloy having a lightness of less than 50 measured using a Konica Minolta CR-400 Chroma Meter or a HunterLab MiniScan EZ because maintaining the temperature of the composition and stirring the plating composition are manipulations of the plating composition in the electroplating of a palladium gold alloy. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
Regarding claim 43, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the ratio of gold to palladium in the solution is the w/w % ratio of gold to palladium in the solution and is from 5 to 40 %.
Moon teaches that:

	The novel palladium alloy plating composition comprises two metallic components: i.e., palladium and gold as the main effective ingredients, and optionally an additional alloying metal selected from the group consisting of nickel, cobalt, copper, tin, selenium, tungsten, molybdenum and titanium. In accordance with the present invention, it has been unexpectedly found that using a selected range of the ratio of the palladium and gold, and a suitable complexing agent and a conductive salt remarkably enhances the stability of the plating composition as well as the solderability and flexibility of a plated substrate (col. 2, lines 12-22).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of gold to palladium in the solution described by the JP ‘226 combination with wherein the ratio of gold to palladium in the solution is the w/w % ratio of gold to palladium in the solution and is from 5 to 40 % because considering that Moon is silent as to the specific ratio of gold to palladium in the solution, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of gold to palladium in the solution through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	For example, Moon teaches that plating with 1L of the resulting plating composition at a current of 1.0 ASD gives a glossy light grey plating of 70% palladium and 30% gold (cols. 4-5, Example 1). 

There is a ratio of gold to palladium in the plating composition. 
It is deemed that one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the ratio of gold to palladium in the plating composition  by routine experimentation that would have achieved the % palladium and % gold in the plating (MPEP § 2141.03). 
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was 
within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
Regarding claim 45, Moon teaches wherein the electrodepositing step is conducted at least one of: an aqueous electroplating solution temperature of from 10 and 60 oC (= the temperature of the composition at 30o to 40o C.) [col. 4, lines 24-25]; a pH of between 8 and 9 (= the pH of the composition is adjusted to a range preferably from 5 to 13) [col. 4, lines 29-30]; or said current density is from 1 to 10 x10-2 A/cm2 (= a current of 0.5 to 1.5 ASD (Ampere per Square Decimeter)) [col. 4, lines 21-23].

Regarding claim 46, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the outer surface of the layer of palladium-gold alloy has a lightness of less than 40 measured using said Konica Minolta CR-400 Chroma Meter or said HunterLab MiniScan EZ.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the JP ‘226 combination teaches a similar method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 47, JP ‘266 teaches wherein the layer of palladium-gold alloy has a purity of at least 99.9% (= the catalyst layer 24 includes one or more metals including palladium (Pd) and gold (Au)) [ƿ [0036], lines 417-421]. 
	Moon teaches wherein the layer of palladium-gold alloy has a purity of at least 99.9% (= the novel palladium alloy plating composition comprises two metallic components: i.e., palladium and gold as the main effective ingredients) [col. 2, lines 12-14; and col. 5, lines 10-11: plating of 70% palladium and 30% gold].

	Regarding claim 49, JP ‘226 teaches wherein the palladium-gold alloy has a thickness of 
between 100 nm and 5 microns on the coating surface of the vanadium or vanadium alloy gas separation membrane (= is formed to have a thickness of, for example, 0.1 to 1 μm) [ƿ [0040], lines 464-465].
	Regarding claim 51, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the palladium-gold alloy layer coated nonporous vanadium or vanadium alloy gas separation membrane has a hydrogen permeability of 1 to 5 x10-7 mol/nm/s/Pa0.5 at temperatures between 325 to 350 oC.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the JP ‘226 combination teaches a similar method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).

II.	Claim 44 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031) as applied to claims 42-43, 45-47, 49 

and 51 above, and further in view of Zhang-Beglinger et al. (US Patent Application Publication No. 2009/0038950 A1).
	JP ‘226 and Moon are as applied above and incorporated herein.
	Regarding claim 44, Moon teaches wherein the gold complex comprises potassium gold cyanide or sodium gold cyanide (= potassium gold(I) cyanide, potassium gold(III) cyanide) [col. 2, lines 37-39].
	The method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the palladium compound is palladium diamino dinitrite, palladium sulfate, palladium phosphate, a palladium organo sulfonate or a palladium organo phosphonate.
	Moon teaches as a source of palladium, various palladium compounds, preferably in the form of a salt, may be employed (col. 2, lines 23-24).
	Zhang-Beglinger teaches that:
	A wide variety of palladium compounds may be used as a source of palladium in the high speed electroplating methods provided that they are compatible with the high speed process and other bath components. Such palladium compounds include, but are not limited to, palladium complex ion compounds with ammonia as the complexing agent. Such compounds include, but are not limited to, dichlorodiammine palladium (II), dinitrodiammine palladium (II), tetrammine palladium (II) chloride, tetrammine palladium (II) sulfate, tetrammine palladium tetrachloropalladate, tetramine palladium carbonate and tetramine palladium hydrogen carbonate. Additional sources of palladium include, but are not limited to, palladium dichloride, palladium dibromide, palladium sulfate, palladium nitrate, palladium monoxide-hydrate, palladium acetates, palladium propionates, palladium oxalates and palladium formates. One or more sources of palladium may be mixed together in the bath. Typically, the ammonia palladium complexes are used in the bath. Sufficient amounts of one or more sources of palladium are added to the bath to provide 10 g/L to 50 g/L of palladium for deposition, or such as from 20 g/L to 40 g/L of palladium (page 2, [0017]).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the palladium compound described by the JP ‘226 combination with wherein the palladium compound is palladium diamino dinitrite, palladium sulfate, palladium phosphate, a palladium organo sulfonate or a palladium organo phosphonate because palladium sulfate is also a source of palladium in a palladium alloy plating composition for electroplating a palladium alloy layer.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 48 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031) as applied to claims 42-43, 45-47, 49 and 51 above, and further in view of Raub (“Electroplating of Palladium for Electrical Contacts,” Platinum Metals Review (1982 Oct 1), Vol. 26, No. 4, pp. 158-166).
JP ‘226 and Moon are as applied above and incorporated herein.
Regarding claim 48, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein the palladium-gold alloy layer has at least one of a bulbous and/or cauliflower shaped morphology, or a microstructure which comprises dendrites.
Moon teaches that:

A substrate to be plated and an anode are immersed in the plating composition thus obtained, and then a current of 0.5 to 1.5 ASD (Ampere per Square Decimeter), more preferably 0.7 to 1.0 ASD, is applied across the substrate and the anode, while maintaining the temperature of the composition at 30o to 40o C., more preferably at 35o C., and preferably stirring the plating composition (col. 4, lines 20-26).

 Although the specific gravity of the plating composition can be varied depending on the plating method, it generally ranges from 10 to 25 Baume. The pH of the composition is adjusted to a range preferably from 5 to 13 (col. 4, lines 27-30).

Raub teaches that the surface of a 10 µm thick layer deposited from a Pd(NH3)4Cl2 solution of pH 8.5 at a current density of 1 A/dm2 and 25oC exhibits a cauliflower-like structure (page 163, Fig. 5).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because depositing from a Pd(NH3)4Cl2 solution of pH 8.5 at a current density of 1 A/dm2 and 25oC exhibits a cauliflower-like structure. 
Moon electrodeposits a palladium alloy using similar plating conditions as Raub.
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).

IV.	Claim 50 stands rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-
320226 (‘226) in view of Moon (US Patent No. 5,552,031) as applied to claims 42-43, 45-47, 49 and 51 above, and further in view of Makrides et al. (US Patent No. 3,350,846).
JP ‘226 and Moon are as applied above and incorporated herein.

	Regarding claim 50, Moon teaches wherein the palladium-gold alloy layer has a composition of from Pd60Au40 to Pd95Au5 (= plating of 70% palladium and 30% gold) [cols. 4-5, Example 1].
	Furthermore, like JP ‘226, Makrides teaches a hydrogen permeable membrane (col. 1, lines 10-15).
Makrides teaches wherein the palladium-gold alloy layer has a composition of from Pd60Au40 to Pd95Au5 (= a palladium-gold alloy, preferably containing about 20-40 percent gold) [col. 5, lines 35-37].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the palladium-gold alloy layer described by JP ‘226 with wherein the palladium-gold alloy layer has a composition of from Pd60Au40 to Pd95Au5 because Pd60Au40 protects the surfaces of the Group V-B metal (vanadium) and hence improves its long term permeability (Makrides, col. 3, lines 18-23).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claims 52 and 53 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 

2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031) as applied to claims 42-43, 45-47, 49 and 51 above, and further in view of Buxbaum et al. (US Patent No. 5,149,420).
JP ‘226 and Moon are as applied above and incorporated herein. 
Regarding claim 52, the method of JP ‘226 differs from the instant invention because JP 
‘226 does not disclose wherein the method further comprises, prior to the electrodeposition step, a cleaning procedure in which the coating surface undergoes at least one of a washing treatment using a solvent, mechanical cleaning, or chemical etching.
	Buxbaum teaches plating palladium on vanadium (col. 2, lines 8-11). 
	Surface oxides are removed from the metal and the surface is roughened by abrading.  This step provides a surface which will accept an adherent plate. Various known roughening means can be used; however, steel wool is preferred for small surfaces which are accessible.  With tubes, a rotating wire brush is used to abrade the inside of the tube (col. 2, lines 37-43).

A detergent can be used to clean the exposed surface. Ultrasound has been suggested to aid the detergent cleaning action. Acid etching can also be used to insure that the surface is clean. The acid etch can be accomplished with electrolysis (i.e. electropolishing) which is preferred (col. 2, lines 44-49).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by JP ‘226 with wherein the method further comprises, prior to the electrodeposition step, a cleaning procedure in which the coating surface undergoes at least one of a washing treatment using a solvent, mechanical cleaning, or chemical etching because surface oxides are removed from the metal and the surface is roughened by abrading, a detergent cleans the exposed surface, and acid etching insures that the surface is clean for plating.
	Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 53, the method of JP ‘226 differs from the instant invention because JP ‘226 does not disclose wherein said mechanical cleaning comprises abrading said coating surface with an abrasion media to increase the surface roughness to a mean surface roughness (Sa) from above 0.8 micron up to 2.5 microns.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  This limitation is optional since it further limits an optional feature (see claim 52, line 3, “undergoes at least one of”).
	(ii)  Buxbaum teaches that:
Surface oxides are removed from the metal and the surface is roughened by abrading. This step provides a surface which will accept an adherent plate. Various known roughening means can be used; however, steel wool is preferred for small surfaces which are accessible. With tubes, a rotating wire brush is used to abrade the inside of the tube (col. 2, lines 37-43).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical cleaning described by the JP ‘226 combination with wherein said mechanical cleaning comprises abrading said coating surface with an abrasion media because using a rotating wire brush to abrade the inside of a 

tube removes surface oxides from the metal and the surface is roughened.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “to increase the surface roughness to a mean surface roughness (Sa) from above 0.8 micron up to 2.5 microns,” one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the abrading parameters by routine experimentation that would have achieved the desired surface morphology for accepting an adherent plate (MPEP § 2141.03). 
	Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

Continued Response
Claim Objections

Claim 45 is objected to because of the following informalities: 
Claim 45
	line 2, the word “at” (second occurrence) should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 42-53 and 62-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42
	line 16, “the surface roughness” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 


II.	Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 42
	lines 17-18, recite “temperature of the aqueous electroplating solution”.

Claim 45
	line 3, recites “an aqueous electroplating solution temperature of from 10 and 60 °C”.

	The aqueous electroplating solution temperature of from 10 and 60 °C is not the subsequent mention of the temperature of the aqueous electroplating solution. Thus, it is unclear from the claim language what their relationship is.

Claim Rejections - 35 USC § 103
Claims 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-320226 (‘226) in view of Moon (US Patent No. 5,552,031) as applied to claims 42-43, 45-47, 49 and 51 above.
JP ‘226 and Moon are as applied above and incorporated herein.
Regarding claim 62, Moon teaches wherein the aqueous electroplating solution is free from neutral amino acid coordination/ complexing agent (= e.g., diammonium 

ethylenediaminetetraacetate, N-3-hydroxybutylidene-p-sulfanilic acid and N,N,N',N'-tetrakis(2-pyridylmethyl)ethylene-diamine) [col. 3, lines 19-21].
Regarding claim 63, Moon teaches wherein the neutral amino acid coordination/ complexing agent is selected from the group consisting of glycine, alanine, valine, leucine, serine, threonine, asparagine, glutamine and tyrosine (= e.g., diammonium ethylenediaminetetraacetate, N-3-hydroxybutylidene-p-sulfanilic acid and N,N,N',N'-tetrakis(2-pyridylmethyl)ethylene-diamine) [col. 3, lines 19-21].

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
	• Applicant states that however as acknowledged at pages 8-9 of the Office Action, JP ‘226 and Moon do not explicitly teach electrodepositing an aqueous electroplating solution composition of a soluble palladium compound and a soluble gold complex having a ratio of gold to palladium from 5 to 40%. The Office Action asserts that Moon discloses a plating of 70% palladium and 30% gold and alleges that the recited ration would be a matter of routine optimization. However, Moon discloses that “In accordance with the present invention, it has been expectedly found that using a selected range of the ratio of the palladium and gold, and a suitable complexing agent and a conductive salt remarkably enhances the stability of the plating composition as well as the solderability and flexibility of a plated substrate.” (See Moon, col. 2, 11. 12-22; emphasis 

added). Further, since Moon attributes its enhanced results to the specific ratio of Pd and Au, one of ordinary skill in the art would have no reason to alter the 70:30 Pd:Au ratio of Moon to arrive at the recited ratios. Thus, the cited references fail to teach or suggest the claimed method with the recited Pd:Au ratios.
In response, Moon teaches that:
	The novel palladium alloy plating composition comprises two metallic components: i.e., palladium and gold as the main effective ingredients, and optionally an additional alloying metal selected from the group consisting of nickel, cobalt, copper, tin, selenium, tungsten, molybdenum and titanium. In accordance with the present invention, it has been unexpectedly found that using a selected range of the ratio of the palladium and gold, and a suitable complexing agent and a conductive salt remarkably enhances the stability of the plating composition as well as the solderability and flexibility of a plated substrate (col. 2, lines 12-22).

Considering that Moon is silent as to the specific ratio of gold to palladium in the solution, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of gold to palladium in the solution through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	For example, Moon teaches that plating with 1L of the resulting plating composition at a 

current of 1.0 ASD gives a glossy light grey plating of 70% palladium and 30% gold (cols. 4-5, Example 1). 
There is a ratio of gold to palladium in the plating composition. 
It is deemed that one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the ratio of gold to palladium in the plating composition  by routine experimentation that would have achieved the % palladium and % gold in the plating (MPEP § 2141.03). 
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was 
within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].

	• Applicant states that additionally, Moon’s deposition process also requires the presence of a complexing agent and a conductive salt. However, as explained in the specification and discussed hereinabove, the use of complexing agents and/or coordinating 

agents and other additional components can add unwanted impurities and/or contamination on the deposited Pd-Au surface. Conversely, the claimed method advantageously achieved the deposition by utilizing an aqueous electroplating solution, which is free from complexing and coordinating agents such as 4-oxopentanoic acid and benzaldehyde tristyrilphenate, which are disclosed in Moon. 
In response, Moon teaches that:
The complexing agent may be selected to form a stable complex of the metals to be alloyed, to thereby provide a stable plating composition. The complexing agent may be an aliphatic, aromatic or amine compound and employed in an amount of 0.5 to 20 g/l, preferably 1 to 10 g/l in the composition. Specific examples of the complexing agent may include 4-oxopentanoic acid(9Cl), diammonium ethylenediaminetetraacetate, N-3-hydroxybutylidene-p-sulfanilic acid, N,N,N',N'-tetrakis(2-pyridylmethyl)ethylene-diamine and benzaldehyde tristyrilphenate (col. 3, lines 19-28).

Moon teaches that 4-oxopentanoic acid and benzaldehyde tristyrilphenate are exemplary alternatives. Thus, the selection of diammonium ethylenediaminetetraacetate as the complexing agent, for example, would be wherein the aqueous electroplating solution is free from complexing and coordinating agents selected from the group consisting of 4-oxopentanoic acid and benzaldehyde tristyrilphenate.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that further, none of the cited references teach an electrolytic solution comprising a soluble gold complex and a soluble Pd compound that are stable enough to remain in 

solution to be simultaneously deposited in a single deposition step. The gold (coordination) complex of the present invention is used to stabilize the species in the electrolytic solution. The advantages of using gold cyanide complexes (stable bath) as opposed to other soluble salts such as gold chloride is discussed, for example at paragraphs [024], [112], and [113] of the present specification. The gold complex taught by Moon is not used to stabilise the electrolytic solution, but rather is a convenient soluble gold complex for use in the electrolytic solution. Applicant considers that the specific composition taught in Moon does not allow the constituents of the solution to be stable enough to be deposited together in a single step without using the taught complexing agents or substantially modified in the way suggested in the Office Action.
	In response, inoperativeness of a reference is not established by merely showing that a particular disclosed embodiment is lacking in perfection does not establish non-obviousness. Ex parte Allen 2 USPQ 2d 1425 (BPAI 19870; Decca Ltd. V. United States 191 USPQ 439 (Ct. Cl. 1976); Bennett v. Halahan 128 USPQ 398, 401 (CCPA 1961).
It has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
	The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (MPEP § 2112(I)).

	• Applicant states that additionally, as discussed in detail in previous responses, the bath 

chemistry taught in Moon would not be suitable for forming a Pd-Au coated gas separation membrane with the required surface roughness as recited in the present claims. For gas separation membrane applications, a high surface area and well-adhered catalytic Pd-Au surface should be produced, as exemplified in the examples of the Specification. This type of catalytic Pd-Au surface can be characterised as having a high surface roughness, and a low reflectivity i.e. is dark/ dull - i.e. having a lightness of less than 50 measured using a Konica Minolta CR-400 Chroma Meter or a HunterLab MiniScan EZ as defined in the present claims. In comparison, it is again noted that Moon teaches an electrodeposit method that produces smooth and shiny coatings with high brightness that is suitable for soldering. In particular, Moon teaches that the plating composition is used for “virtually all substrates, e.g., lead frames, a printed circuit boards, connectors, which are subjected to a soldering process can be plated in accordance with the present invention.” This is further corroborated in the Examples of Moon which teach that “a glossy plating” having “uniform solderability and no cracking” is produced (See Moon, Examples 2 to 6). 
• Applicant states that Applicant submits that this smooth and shiny coating does not meet the lightness requirement recited in claim 42, and therefore is not suitable for use as a sulfur-tolerant Pd-Au alloy layer or layers on a vanadium or vanadium alloy gas separation membrane. 
	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 

(CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01). 

	• Applicant states that first, as explained hereinabove, the combined references do not teach a similar method or electrolyte composition to that recited in the present claims, and therefore, a POSA would not have a reasonable expectation of success in arriving at a product having the recited lightness properties.
	In response, JP ’226 teaches electroplating (ƿ [0040], lines 460-463) a palladium-gold alloy catalyst layer (ƿ [0036], lines 417-421) and Moon teaches electroplating a palladium-gold alloy (col. 2, lines 1-22) using an aqueous (= water) [col. 4, line 13] electroplating solution comprising a soluble palladium compound (= as a source of palladium, various palladium compounds, preferably in the form of a salt, may be employed) [col. 2, lines 23-26] and a soluble gold complex (= as a source of gold, various gold compounds, for example, potassium gold(I) cyanide, potassium gold(III) cyanide, gold chloride hydrate and gold(III) oxide hydrate, may be employed) [col. 2, lines 37-42] wherein the aqueous electroplating solution is free from complexing and coordinating agents selected from the group consisting of 4-oxopentanoic acid and benzaldehyde tristyrilphenate (= diammonium ethylenediaminetetraacetate, N-3-hydroxybutylidene-p-sulfanilic acid and N,N,N',N'-tetrakis(2-pyridylmethyl)ethylene-diamine) 

[col. 3, lines 24-26] where the ratio of gold to palladium used in the solution is selected by one having ordinary skill in the art.
	 The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).

	• Applicant states that here, there is simply no evidence or guidance in JP ‘266 and Moon that combining and further modifying the two methods to provide the claimed method would result in a product having the recited surface roughness properties, e.g., the recited lightness of less than 50 measured using a Konica Minolta CR-400 Chroma Meter or a HunterLab MiniScan EZ. JP ‘266 and Moon therefore cannot provide the reasonable expectation of success required to support an obviousness rejection. The rejection attempts to overcome this lack of evidence by alleging that the recited properties would be inherent to the resulting product from the JP ‘226 process as modified by Moon. (Office Action, pages 5, 10, 11, 14, and 21).
	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not 
demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 

USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 
(CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01). 
The discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render the method patentably new to the discoverer. The property or function does not necessarily mean the method is unobvious in view of the technical reasoning applied by the Examiner which reasonably supports the determination that the allegedly inherent characteristics necessarily flow from the teachings of the applied prior art (MPEP § 2112).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	• Applicant states that however, the Office fails to carry its burden to show that the surface roughness of the palladium-gold layer is inherently produced by using the method of modified JP ‘226. Inherency is a high burden that requires the Examiner to “provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent 

characteristic necessarily flows from the teachings of the applied art.” MPEP § 2112(IV) (quoting Ex arte Levi, 17 USPQ2d 1461, 1464 (BPAI, 1990), emphasis added). Given the differences in the claimed method and the prior art, no such basis in fact and/or reason has been provided. 
In response, present claim 42, lines 16-19, recite:
“wherein the surface roughness of said layer of palladium-gold alloy deposited on said coating surface is manipulated through at least one of: temperature of the aqueous electroplating solution, current density, or agitation of the aqueous electroplating solution”.
Moon teaches maintaining the temperature of the composition at 30o to 40o C (col. 4, lines 34-35) and stirring the plating composition (col. 4, lines 25-26).
	Why would these steps not manipulate the surface roughness of the layer of palladium-gold alloy deposited on said coating surface as claimed?
	As a practical matter, the Patent Office is not equipped to manufacture products by the 
myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	• Applicant states that Moon’s method employs complexing and coordination agents selected from the group consisting of 4-oxopentanoic acid and benzaldehyde tristyrilphenate, whereas Applicant’s method is free of these complexing and coordinating agents. Further, Moon is formulated to produce a uniform bright and shiny coating for good electrical contact purposes, which is corroborated by Moon’s Examples, which teach that “a glossy plating” having “uniform 

solderability and no cracking” is produced (See Moon, Examples 2 to 6). The process and compositions to achieve a smooth and glossy plating are different (and consequently teach away) from processes and composition to achieve a rough surface. Hence, there is simply no evidence to support the Office Action's assertions in this regard. Here, it could not have been expected from the cited combinations of references that the process as claimed would be able to produce a stable electrolyte solution containing aqueous gold and platinum components without using additional complexing agents and/or coordinating agents. In view of the express differences between the claimed method and the combined prior art, reliance on the doctrine of inherency is improper as a matter of law.
In response, present claim 42, lines 5-6, recite “an aqueous electroplating solution comprising”. The transitional term “comprising”, which is synonymous with “including”, “containing”, or “characterized by”, is inclusive or open-ended and does not excludes additional, unrecited elements or methods steps (MPEP § 2111.03).
The aqueous electroplating solution as presently claimed is open to include complexing agents, just not the complexing and coordinating agents selected from the group consisting of 4- oxopentanoic acid and benzaldehyde tristyrilphenate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS 

from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 102677110 is cited to teach a mass ratio of gold salt to palladium salt is (0.5 -20):1 (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 28, 2021